PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

Oo Se NIN DWH BP WH LPO we

NY NR’ NY NY NY NY N NY NY Se Be ewe ee ew ne BW BD QL
onan UW F YW NHN KH SHO Be I DAW BR wD PBS

Case 2:19-cv-00429-KJM-EFB Document 14-2

PORTER | ScoTT

A PROFESSIONAL CORPORATION
Carl L. Fessenden, SBN 161494
John R. Whitefleet, SBN 213301
Nicholas W. McKinney, SBN 322792
350 University Ave., Suite 200
Sacramento, California 95825

TEL: 916.929.1481]

FAX: 916.927.3706

Filed 07/08/19 Page 1 of 2

Attorneys for Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY

SHERIFF’S DEPARTMENT, SCOTT JONES

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

TINA TENNYSON, DOMINIC HAYNES-
TENNYSON, AND DEVON TENNYSON,

Plaintiff,
V.
COUNTY OF SACRAMENTO,

SACRAMENTO COUNTY SHERIFF’S
DEPARTMENT, SCOTT JONES and

CASE NO. 2:19-CV-00429 KIM EFB

DECLARATION Of NICHOLAS W.
MCKINNEY IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

Date: August 23, 2019
Time: 10:00 a.m.
Courtroom: 3, 15" Floor

 

 

DOES 1 to 100, Judge: Hon. Kimberly J. Mueller

Defendants.
/ Complaint Filed: 03/08/2019

 

I, Nicholas W. McKinney, declare the following;
E I am an attorney licensed to practice law in all of the Courts of the State of

California and am an associate at the law firm of Porter Scott, a Professional Corporation,

attorneys of record for Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY

SHERIFF’S DEPARTMENT, and SCOTT JONES. Except for those matters stated on

information and belief, the facts set forth herein are true of my own personal knowledge and if
called as a witness, I could and would competently testify thereto.

Mf

{02036738.DOCX} l

DECLARATION OF NICHOLAS W. MCKINNEY IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
FIRST AMENDED COMPLAINT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

oO \O oo ~ nN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

a BB WwW wv

Case 2:19-cv-00429-KJM-EFB Document 14-2 Filed 07/08/19 Page 2 of 2

B, Pursuant to the Court’s Standing Order, I transmitted a lengthy meet and confer
correspondence to counsel for Plaintiffs, essentially discussing the identified defects of the First
Amended Complaint, advised counsel of my office’s intention to file a Motion to Dismiss, and
requested that counsel contact my office to conduct a further meet and confer.

3); On or about June 24, 2019 and again on June 28, 2019, counsel for the parties
conducted telephone conferences to further discuss the identified issues, caselaw and potential

amendment; however, no resolution was reached.

I declare under penalty of perjury under the laws of the State of California and the United

States that the foregoing is true and correct, executed this J uly 8, 2019, at Sacramento, California.

By __/s/ Nicholas M_ McKinney
Nicholas W. McKinney

{02036738.DOCX} 2

 

 

 

DECLARATION OF NICHOLAS W. MCKINNEY IN SUPPORT OF DEFENDANTS? MOTION TO DISMISS
FIRST AMENDED COMPLAINT

 
